 -104DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,=the TrialExaminer will recommendthat theRespondent cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.It has been foundthatthe Respondent discriminated against Z.Fred Sprewell,`ClarencePope, Horace H.Noles,Marion D. Stone, andTommieLee Farmer. Itwill be recommendedthat theRespondent offer Sprewell,Pope, Noles, and Stone=immediate and full reinstatementto their former or substantiallyequivalent positions,withoutprejudice to their seniority and other rights and privileges,and make all,of the aboveemployees whole for any loss ofpay theymay have suffered by reasonof Respondent's discrimination against them,by paymentto them of sums of moneyequal tothat whichthey normally would have earned as wages from the dates of dis-crimination to the date of an offer of reinstatement,or to thedates of reinstatementin the case of Farmer,less their net earnings during suchperiod.Saidbackpayshall be computed on a quarterly basis in the manner establishedby theBoard inF.W. WoolworthCompany,90 NLRB 289.It has beenfound that from December15 through31, 1959,the Respondent en-gaged in conduct violative of Section 8(a)(1) ofthe Act.It is also found that-such conduct substantially and materially interfered with the employees'free choiceat theelection.Accordingly,itwill be recommended that the election be set asideand that a new election be held.Upon thebasis of the foregoing findings of fact,and upon the entire record in-the case, I make the following:CONCLUSIONS OF LAW1.Southwire Company is engaged in commerce within the meaning of Section-2(6) and (7) of the Act.2.Local 613,International Brotherhood of ElectricalWorkers,AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.By discriminating against Z.Fred Sprewell,Clarence Pope,Horace H.Noles,-Marion D.Stone, and Tommie Lee Farmer, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (3) and(1) of the Act.4.By discharging Taylor Summerlinand Clyde W.Jordan the Respondent did notengage in any unfair labor practice within the meaningof the Act.5.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of theAct, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) ofthe Act.6.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Norton & McElroy Produce, Inc.andSales Drivers&Helpers,Local 274, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 28-RC--818 (formerly 21-RC-6888). Sep-tember 12, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daniel F. Gruender, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning]133 NLRB No. 2. NORTON & McELROY PRODUCE, INC.105Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain,employees of the Employer.3.The Employer seeks dismissal of the petition on the ground thatthe employees sought are agricultural laborers.The Petitioner, in itsbrief' to the Board, concedes that the employees' work is incidental,to the Employer's farming operations insofar as the employees workfor the Employer on land which the Employer owns or leases and doesthe planting and growing, and therefore, are agricultural laborerswithin the meaning of the Fair Labor Standards Act 2However, thePetitioner contends that the employees sought are not agricultural,laborers where the Employer does the harvesting, packing, and ship-ping, and another party, which either owns or leases the land, doesthe planting and growing.For reasons herein indicated, we agree,with the position of the Petitioner.The Employer is an Arizona corporation engaged in the business ofgrowing and shipping vegetables and fruits in Arizona and Cali-fornia.In connection with the shipping of lettuce, the Employeremploys truckdrivers and stitchers, the employee classifications soughtby the Petitioner.field in a truck loaded with unopened, flat cartons, stitch the cartonstogether on the truck, and pass the cartons down to the field crewto be packed with the harvested lettuce.The stitchers work all day onthe truck in the fields performing these functions.The truckdrivers-drive onto the fields, pick up the packed cartons, and drive to a cool-ing plant which may be as far as 20 miles away.Most of their drivingis over public roads.The drivers spend from 15 to 33 percent of theirtime in the fields; the rest of the time is spent driving to and from acooling plant.Neither classification of employee engages in any otheractivity.During the spring of 1961 the Employer shipped lettuce from fivedifferent locations in Arizona (not including Yuma County, which isexcluded by stipulation of the parties), under, basically, three different1The brief is it composite brief,pertaining to subject matter in this case and also inCasesNos. 28-RC-842,28-RC-837,28-RC-835, 28-RC-833,28-RC-838, 28-RC-851,28-RC-850, 28-RC-843, 28-RC-870, 28-RC-871, 28-RC--866, 28-RC-845, and 28-RC-847The decision in those cases are in accordance with this decision and are not publishedin NLRB volumes2 Section 2(3) of the Labor-Management Relations Act excludes from its coverage "anyindividual employed as an agricultural laborer "The Board's annual appropriation riderrequires the Board to follow the definition of the term"agricultural"contained in Sec-tion 3(f) of the Fair Labor Standards ActThat section defines agriculture as follows:"'Agriculture'Includes farming in all its branches and among other things includes thecultivation and tillage of soil, dairying, the production, cultivation, growing, and harvest-ing of any agricultural or horticultural commodities .and any practices . . . per-formed by a farmer or on a farm as an incident to or in conjunction with such farmingoperations . 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDtypes of economic arrangements.The first arrangement,on the RalaSingh acreage,involved the owner of the land growing and cultivat-ing the lettuce, and the Employer,who purchased one-half interestin the crop,harvesting,shipping,and selling the crop at a fixed chargeof $0.85 per carton.The Employer also sent in some of its own em-ployees to thin about 20 of the 160 acres on this farm.A variation ofthis arrangement involved the Harquahala acreage, owned and farmedby another party.The Employer paid this other party for its sharein the growing and labor costs. Each had one-half interest in the cropand each harvested,shipped, and sold his own one-half interest.Thesecond arrangement involved the J.B. Ranch acreage,owned by Nor-ton and McElroy as individuals3and cultivated under the name ofWestside Ranches.The Employer paid Westside Ranches cost ($300per acre)plus 20 percent for growing the lettuce.The Employerharvested,shipped, and sold the lettuce.The third arrangement in-volved the Aquila Farms, an operating company which did thegrowing with its own employees on land ownedby EagleFarms, acorporation.Three corporations,including the Employer herein,owned one-third interests in both Aquila Farms and Eagle Farms.Each partner-corporation harvested,shipped, and sold one-third ofthe crop independently,and, after taking out costs, put the remainingproceeds back into Aquila Farms which paid the bills.The threepartner-corporations then equally split the profits or losses.A similararrangement involved the Wilcox acreage, land owned by the Em-ployer but leased to a partnership between the Employer and anothercorporation.Some of the Employer's employees did some of thehoeing and thinning.This spring the harvesting was done bythe other corporation,but in the fall both corporations will jointlydo the harvesting.Similar arrangements existed during the springand fall of 1960 and will exist during the fall of 1961.The recordindicates that the planting and harvesting of lettuce in Arizona is aseasonal industry, in operation during the spring and fall.In varying degrees the Employer did some hoeing and thinningon most of the above acreage in order to expedite harvesting and tokeep on some of its crew who otherwise would have been subject tolayoff at those particular times.The lettuce is shipped under label-names belonging exclusively to the Employer and is marketed by theEmployer.The pivotal question turns on whether the practices herein, i.e., thestitching of the packing cartons and the hauling of the packed cartonsto the cooler,are performed"by a farmer or on a farm as an incidentto or in conjunction with such farming operations." 48 The record does not establish whether Norton and McElroy are the sole shareholdersof the Employer4The first part of the Section 3 (f) definition is not applicable since the employees in-volved herein are not themselves engaged in farming activitiesSeeFarmers Reservoir fIrrigation Company v McComb,Wage and Hour Administrator,337 U S.755, 763. NORTON & McELROY PRODUCE, INC.107As previously interpreted by the Board and the Court of Appealsfor the Ninth Circuit, Section 2 (3) of the Act categorizes an employee.in the position of the truckdrivers in the instant case, as an agricul-tural laborer to the extent he is engaged in regularly hauling farmproduce for his employer from his employer's own farm, but not anagricultural laborer to the extent he regularly hauls the produce forhis employer from an independent grower's farm.'The conclusionthat a driver hauling from a farm other than his employer's is not anagricultural laborer applies also when his employer has undertakento do the harvesting for the grower.'The rationale which supportsthis interpretation is that where a driver engages in hauling, itself anonfarming task, for an employer who himself grows and cultivatesthe produce hauled, then the hauling is incidental to or in conjunctionwith such farming operations, but where a driver hauls for an em-ployer engaged in shipping and selling, nonfarming operations, hiswork is incidental to those operations and the second portion of theSection 3(f) definition is not applicable. If his employer ships fromhis own farms, but also from other growers' farms, the driver is notan agricultural laborer to the extent he regularly hauls from theindependent growers' farms.Even where the shipper engages insome incidental farm practices on a grower's farm, his drivers wouldnot thereby be converted into employees engaged in work incidentalto or in conjunction with these farm operations rather than to theemployer's primary operation, shipping and marketing.The samedistinction applies to a stitcher, who also is performing a nonfarmtask.When he stitches cartons for his employer who is not the growerof the produce, his work is incidental to the shipping operations ofhis employer, not the operations of the grower.'Although the stitcherworks "on a farm," his work must be incidental to farming operationsin order to qualify for the agricultural exclusion.'The truckdrivers and stitchers in the instant case are agriculturallaborers and subject to the Section 2(3) exclusion only to the extentthat they are employedby a farmerin work incidental to or in con-junction withsuch farmingoperations.We cannot hold under anyof the economic arrangements herein that the Employer is a "farmer."In all the arrangements the Employer either invested in a crop culti-vated by another or, together with other parties, set up a separate en-tity which,with its own employees,cultivated the crop.Those em-5N L R B. v.Olaa Sugar Company, Ltd, et al,242 F. 2d 714, mod. 114 NLRB 670,supp order in 118 NLRB 1442; see alsoWaldo Rohnert Company,120 NLRB 152, 1540OlaaSugar Company, Ltd,et at.114 NLRB 670, 684, et seq.(This portion of thecase was not modified )7 InGrower-Shipper Vegetable Association of Central California,et al,107 NLRB 953,stitchers were found to be agricultural laborers.The significant fact which determinedthat finding was that they worked for their employers on their employers'own farms8 Farmers ReservoirofIrrigation Company v.DlcComh,Wage and Hour Administrator,337 U S 755,766, footnote 15 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDployed by the shipper, in the shipping operation, are not employed inthe farming operation, which is independent, even though the shippingoperation has invested in, or owns a share in, the farming operation eAccordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit.We find that all truckdrivers and stitchers'e employed by the Em-ployer in Arizona, except in Yuma County, excluding all office cleri-cal employees, watchmen, guards, and supervisors as defined in theAct, constitute an appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act."5.In accordance with the usual practice in seasonal operations ofthis kind, the Board will direct that the election be held at or aboutthe approximate seasonal peak, on a date to be determined by the Re-gionalDirector, among the employees in the appropriate unit whoare employed during the payroll period immediately preceding thedate of the issuance of the notice of election by the Regional Director.[Text of Direction of Election omitted from publication.]9 Id.,p. 768; cf.Lucas County Farm Bureau,etc.,128 NLRB 458, enfd. 289F. 2d 844(C.A. 6).i° The petition was amended at the hearing to delete the classification of "gluers."u The parties are in agreement as to the composition of the unit.However, in itscomposite brief(see footnote 1) the Petitioner makes thealternative contention that amultlemployer unit would be appropriate.There is no bargaininghistory for the em-ployees of the Employer in the geographical area coveredby the instant petition and theEmployer objects to such a unit in its compositebrief.Accordingly,a single-employerunit is found appropriate.Straits Aggregate&Equipment Corp.and Rogers City CementProducts, Inc.'andUnited Stone and Allied Products Work-ers of America,AFL-CIO-CLC,Petitioner.Case No. 7-RC-4868.September 13, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before James P. Kurtz, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].'The petitionwas amendedat the hearing to include Rogers City Cement ProductsInc., hereinafter called Rogers,as an Employer.133 NLRB No. 17.